Citation Nr: 1100952	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to 
September 1958 and from May 1959 to September 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection and a noncompensable rating for left ear hearing loss. 

In May 2009, the RO granted service connection and a 10 percent 
rating for bilateral hearing loss, effective in July 2006, the 
effective date of receipt of service connection.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Air Force and U.S. Navy as a 
mechanical repair technician and retired at the rank of Machinist 
Mate First Class.  He contends that his bilateral hearing loss is 
more severe than is contemplated by the current rating.  

Service personnel records showed that the Veteran performed 
duties on an aircraft flight line in the Air Force and as a 
machinery repairman on ships and submarines in the Navy.  Service 
treatment records showed abnormal hearing acuity in the left ear 
on one occasion in 1967.  The Veteran submitted records of 
numerous audiometric tests obtained from 1977 to 1991 when he was 
employed at a naval shipyard.  The records showed bilateral 
hearing loss and use of hearing aids. 
To evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes 11 auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the puretone 
threshold average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided 
by four.  38 C.F.R. § 4.85.  These averages are entered into a 
table of the rating schedule to determine the auditory acuity 
level of each ear, and these auditory acuity levels are entered 
into another table of the rating schedule to determine the 
percentage disability rating.  38 C.F.R. § 4.85.
 
An alternative method of rating exceptional patterns of hearing 
impairment is set forth for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the designation for 
hearing impairment will be obtained from either Table VI or Table 
VIa whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (a).  The exceptional 
pattern of hearing loss described in 38 C.F.R. § 4.86 (b) is not 
applicable in this case.   

Examinations for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test and a puretone audiometric 
test.  38 C.F.R. § 4.85.  Audiologists must describe the effects 
on occupational functioning and daily activities so that it can 
be determined if an extraschedular evaluation may be assigned.  
Unlike the rating schedule for hearing loss, the extraschedular 
provisions do not rely exclusively on objective test results to 
determine if referral is warranted.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  

The RO received the Veteran's claim for service connection in 
July 2006.  The following table contains the results of 
audiometric testing since April 2006.  




Examinati
on 
 Date
Sourc
e
Ea
r
Puretone 
Threshold
Average 
(Decibels
)
Speech 
Discriminatio
n
Percent
Table 
VI/VIA*
Result 
Table 
VII
Result
Percen
t
4/2006
Priva
te
R
L
64.75
61
60
64
VI
VI
30
12/2006
VA
R
L
65
56.25
88
84
V*
II
10
7/ 2007

3/2008              
Priva
te

VA          
R
L
R
L
64.5
53.25
61.25
43.75
60
72
76
80
VI
V
IV
III
20

10
6/2008
Priva
te
R
L
63.75
55
60
76
VI
IV
20
5/2009 
VA
R
L
62.5
50
72
80
Veteran
IV
10
11/2009
Priva
te                                     
R
L
70
60
48
80
VIII
IV
20

 * indicates designation obtained from Table VIa.

All private testing was recorded on a data sheet provided by a 
single examiner: Low Country ENT/PA.  The address of the clinic 
is not available on the sheets or in the file.  

The test results in the table above show that the puretone 
threshold averages were substantially the same as measured by the 
VA and private examiners.   However, the speech discrimination 
scores were significantly divergent and resulted in 10 percent 
ratings as determined by VA and 20 percent as determined by 
private testing.  The private data sheet did not indicate the 
type of test or method used to determine the speech 
discrimination score.  The Board is unable to confirm that the 
Maryland CNC test was used by the private clinic and why the 
scores are consistently different between the VA and private 
clinics over the period covered by this appeal.  Additional 
information and medical assessment is necessary to decide the 
claim.  38 C.F.R. § 3.159 (c) (2010); see also Savage v. 
Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request from the Veteran or his 
representative, or obtain from commercial 
sources, the address of Low Country ENT/PA.  
Provide copies of this clinic's audiometric 
test data sheets from the file and request 
from the audiologist at this clinic the 
identity and method used in establishing 
the speech discrimination score in the 
tests of the Veteran performed in April 
2006, July 2007, June 2008, and November 
2009.  Associate any response received with 
the claims file.  

2.  Then, provide the claims file to an 
appropriately qualified and licensed VA 
audiologist.  Request that the audiologist 
review the claims file including any 
response received from Low Country ENT/PA 
and note the review in a report.  

Request that the audiologist provide an 
analysis of the VA and private clinic test 
data and an explanation for the difference 
in speech discrimination results.  An 
additional examination of the Veteran's 
hearing acuity should be obtained if and 
only if the audiologist determines that an 
additional examination is necessary to 
support the analysis of previous test 
results.  

3.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for a rating in 
excess of 10 percent for bilateral hearing 
loss.  If the benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.   

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



